 
EXHIBIT 10.2
 
FORM OF NOTE OF ADVAXIS, INC.
 


THIS NOTE AND THE COMMON STOCK REFERENCED HEREIN HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT"), OR UNDER THE PROVISIONS
OF ANY APPLICABLE STATE SECURITIES LAWS, BUT HAS BEEN ACQUIRED BY THE REGISTERED
HOLDER HEREOF FOR PURPOSES OF INVESTMENT AND IN RELIANCE ON STATUTORY EXEMPTIONS
UNDER THE 1933 ACT, AND UNDER ANY APPLICABLE STATE SECURITIES LAWS. NEITHER THE
NOTE NOR THE COMMON STOCK MAY BE SOLD, PLEDGED, TRANSFERRED OR ASSIGNED EXCEPT
IN A TRANSACTION WHICH IS EXEMPT UNDER PROVISIONS OF THE 1933 ACT AND ANY
APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT; AND IN THE CASE OF AN EXEMPTION, ONLY IF THE COMPANY HAS RECEIVED AN
OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH TRANSACTION DOES NOT
REQUIRE REGISTRATION OF THIS NOTE.
 
This note is one of a series issued August 2007 in the aggregate principal
amount of $_________.
 
ADVAXIS, INC.
 

___________ __, 2007
$_________________

 
12% CONVERTIBLE PROMISSORY NOTE
 
Advaxis, Inc., a Delaware company (the “Company”), for value received, hereby
promises to pay to _________________ or registered assigns (the “Holder”) on
[August 31], 2008, the “Maturity Date”), at the principal offices of the Holder,
the principal sum of [FIFTY] THOUSAND DOLLARS ($___,___) in such coin or
currency of the United States of America as at the time of payment shall be
legal tender for the payment of public and private debts, and to pay interest on
the outstanding principal sum hereof at the rate of twelve percent (12%) per
annum. Any principal payment or interest payment on the unpaid principal amount
of this Note not paid when due, whether at the Maturity Date, on the effective
date of an Early Termination Event, by acceleration or otherwise, shall bear
interest at twelve percent (15%) or the maximum rate permissible by law,
whichever is less. Payment of Principal and accrued interest, if any, shall be
payable on the Maturity Date in like coin or currency to the Holder hereof at
the address of the Holder designated above or at such other place as the Holder
shall have notified the Company in writing at least five (5) days before the
Maturity Date, provided that any payment otherwise due on a Saturday, Sunday or
legal Bank holiday may be paid on the following business day.
 
1

--------------------------------------------------------------------------------


 
1. Transfers of Note to Comply with the 1933 Act
 
The Holder agrees that this Note may not be sold, transferred, pledged,
hypothecated or otherwise disposed of except as follows: (1) to a person whom
the Note may legally be transferred without registration and without delivery of
a current prospectus under the 1933 Act with respect thereto and then only
against receipt of an agreement of such person to comply with the provisions of
this Section 1 with respect to any resale or other disposition of the Note; or
(2) to any person upon delivery of a prospectus then meeting the requirements of
the 1933 Act relating to such securities and the offering thereof for such sale
or disposition, and thereafter to all successive assignees.
 
2. Prepayment; Repayment Upon Consolidation or Merger
 
(a) The principal amount of this Note may be prepaid by the Company, in whole or
in part without premium or penalty, at any time. Upon any prepayment of the
entire principal amount of this Note, all accrued, but unpaid, interest shall be
paid to the Holder on the date of prepayment. The date upon which the Company
prepays the principal plus all accrued and unpaid interest due on this Note
shall be hereinafter referred to as the "Prepayment Date."
 
(b) This Note shall be paid in full, without premium, in the event the Company
consolidates or merges with another corporation, unless (i) the Company shall be
the surviving corporation in such consolidation or merger or (ii) the other
corporation controls, is under common control with or is controlled by the
Company immediately prior to the consolidation or merger whether or not the
Company shall be the surviving corporation in such consolidation or merger, in
which event this Note shall remain outstanding as an obligation of the
consolidated or surviving corporation.
 
2

--------------------------------------------------------------------------------


 
3. Conversion of Note
 
(a) At the sole option of the Holder, this Note may be converted into shares of
Common Stock par value $0.001 of the Company upon the closing by the Company of
a sale of its equity securities aggregating $3,000,000 or more in gross proceeds
to the Company at the conversion rate which shall be the greater of the price at
which such equity securities are sold or the Closing Bid Price, and upon such
conversion the entirety of the debt shall be applied to purchase of Common Stock
at such price.
 
(b) The Holder shall have the right from time to time, and at any time on or
prior to the Maturity Date, to convert all or any part of the entirety of the
debt then outstanding under this Note into fully paid and non-assessable shares
of Common Stock, as such Common Stock exists on the issue date, or any shares of
capital stock or other securities of the Company into which such Common Stock
shall hereafter be changed or reclassified at a conversion price equal to or the
Closing Bid Price per share;
 
(c) Notwithstanding the foregoing, in the event that any sums due under this
Note are not repaid on the Maturity Date, the Holder will have the option to
convert the entirety of the debt then outstanding under this Note into fully
paid and non-assessable shares of Common Stock, as such Common Stock exists on
the issue date, or any shares of capital stock or other securities of the
Company into which such Common Stock shall hereafter be changed or reclassified
at a conversion price equal to the number of shares derived by dividing the sum
of such debt and accrued and unpaid interest by the Closing Bid Price.
 
(d) As used herein, “Closing Bid Price” means the price per share of the last
reported trade of the Common Stock on the market on which the Common Stock is
then listed, as quoted by Bloomberg, LP.
 
4. Covenants of Company
 
The Company covenants and agrees that, so long as any principal of, or interest
on, this Note shall remain unpaid, unless the Holder shall otherwise consent in
writing, it will comply with the following terms:
 
(a) Reporting Requirements. The Company will furnish to the Holder:
 
(i) as soon as possible, and in any event within ten (10) days after obtaining
knowledge of the occurrence of (A) an Event of Default, as hereinafter defined,
(B) an event which, with the giving of notice or the lapse of time or both,
would constitute an Event of Default, or (C) a material adverse change in the
condition or operations, financial or otherwise, of the Company, taken as whole,
the written statement of the Chief Executive Officer or the Chief Financial
Officer of the Company, setting forth the details of such Event of Default,
event or material adverse change and the action which the Company proposes to
take with respect thereto;
 
3

--------------------------------------------------------------------------------


 
(ii) promptly after the sending or filing thereof, copies of all financial
statements, reports, certificates of its Chief Executive Officer, Chief
Financial Officer or accountants and other information which the Company or any
subsidiary sends to any holders (other than the Notes) of its securities;
 
(iii) promptly after the commencement thereof, notice of each action, suit or
proceeding before any court or other governmental authority or other regulatory
body or any arbitrator as to which there is a reasonable possibility of a
determination that would (A) materially impact the ability of the Company or any
subsidiary to conduct its business, (B) materially and adversely affect the
business, operations or financial condition of the Company taken as a whole, or
(C) impair the validity or enforceability of the Notes or the ability of the
Company to perform its obligations under the Notes;
 
(iv) promptly upon request, such other information concerning the condition or
operations, financial or otherwise, of the Company as the Holder from time to
time may reasonably request.
 
(b) Taxes. The Company has filed or will file all federal, state and local tax
returns required to be filed or sent or has obtained extensions thereof. Except
as otherwise disclosed, the Company has timely paid or made provision for all
taxes shown as due and payable on its tax returns required to be filed prior to
the date hereof and all assessments received by the Company and will timely pay
all taxes that will be shown as due and payable on its tax returns required to
be filed after the date hereof, except to the extent that the Company shall be
contesting such taxes and assessments in good faith by appropriate proceedings.
 
(c) Compliance with Laws. The Company will comply, in all material respects with
all applicable laws, rules, regulations and orders, except to the extent that
noncompliance would not have a material adverse effect upon the business,
operations or financial condition of the Company taken as a whole.
 
(d) Keeping of Records and Books of Account. The Company will keep adequate
records and books of account, with complete entries made in accordance with
generally accepted accounting principles, reflecting all of its financial and
other business transactions.
 
(e) Negative Covenants. The Company covenants and agrees that while this Note is
outstanding it will not directly or indirectly:
 

(i)  
Guaranty or otherwise in any way become or be responsible for indebtedness for
borrowed money, or for obligations, in either case of any of its officers,
directors or principal stockholders or any of their affiliates, contingently or
otherwise, other than such guaranties existing as of the date hereof, or in any
way fail to comply with the provisions of the Sarbanes-Oxley Act of 2002;

 
4

--------------------------------------------------------------------------------


 

(ii)  
Declare or pay cash dividends;

 

(iii)  
Sell, transfer or dispose of, any of its assets other than in the ordinary
course of its business and for fair value;

 

(iv)  
Purchase, redeem, retire or otherwise acquire for value any of its capital stock
now or hereafter outstanding; or

 
5. Events of Default and Remedies
 
(a) Any one or more of the following events which shall have occurred and be
continuing shall constitute an event of default (Event of Default):
 
(i) Default in the payment of the principal or accrued interest on this Note or
upon any other indebtedness of the Company after the date hereof that is greater
than $100,000, as and when the same shall become due, whether by default or
otherwise, which Event of Default shall have continued for a period of five (5)
business days; or
 
(ii) Any representation or warranty made by the Company or any officer of the
Company in the Notes, or in any agreement, report, certificate or other document
delivered to the Holder pursuant to the Notes shall have been incorrect in any
material respect when made which shall not have been remedied ten (10) days
after written notice thereof shall have been given by the Holder; or
 
(iii) The Company shall fail to perform or observe any affirmative covenant
contained in Section 4 of this Note or any of the Notes and such Default, if
capable of being remedied, shall not have been remedied ten (10) days after
written notice thereof shall have been given by the Holder; or
 
(iv) The Company or any subsidiary (A) shall institute any proceeding or
voluntary case seeking to adjudicate it bankrupt or insolvent, or seeking
dissolution, liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of any order for relief or the appointment of a receiver, trustee,
custodian or other similar official for such the Company or any subsidiary or
for any substantial part of its property, or shall consent to the commencement
against it of such a proceeding or case, or shall file an answer in any such
case or proceeding commenced against it consenting to or acquiescing in the
commencement of such case or proceeding, or shall consent to or acquiesce in the
appointment of such a receiver, trustee, custodian or similar official; (B)
shall be unable to pay its debts as such debts become due, or shall admit in
writing its inability to apply its debts generally; (C) shall make a general
assignment for the benefit of creditors; or (D) shall take any action to
authorize or effect any of the actions set forth above in this subsection
5(a)(iv); or
 
5

--------------------------------------------------------------------------------


 
(v) Any proceeding shall be instituted against the Company seeking to adjudicate
it a bankrupt or insolvent, or seeking dissolution, liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for the Company or for any
substantial part of its property, and either such proceeding shall not have been
dismissed or shall not have been stayed for a period of sixty (60) days or any
of the actions sought in such proceeding (including, without limitation, the
entry of any order for relief against it or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property) shall occur; or
 
(vi) One or more final judgments, arbitration awards or orders for the payment
of money in excess of $100,000 in the aggregate shall be rendered against the
Company, which judgment remains unsatisfied for thirty (30) days after the date
of such entry.
 
(vii) Delisting of the Common Stock from the principal market or exchange on
which the Common Stock is listed for trading; Company’s failure to comply with
the conditions for listing; or notification that the Company is not in
compliance with the conditions for such continued listing.
 
(viii) The issuance of an SEC stop trade order or an order suspending trading of
the Common Stock from the principal market or exchange on which the Common Stock
is listed for trading for longer than five (5) trading days.
 
(ix) The failure by the Company to issue shares of Common Stock to the Holder
upon exercise by the Holder of the conversion rights of the Holder in accordance
with the terms of this Note, or the failure to transfer or cause its transfer
agent to transfer (electronically or in certificated form) any certificate for
shares of Common Stock issued to the Holder upon conversion of or otherwise
pursuant to this Note as and when required by this Note, or the failure to
remove any restrictive legend (or to withdraw any stop transfer instructions in
respect thereof) on any certificate for any shares of Common Stock issued to the
Holder upon conversion of or otherwise pursuant to this Note as and when
required by this Note, and any such failure shall continue uncured for ten (10)
days after the Company shall have been notified thereof in writing by the
Holder;
 
6

--------------------------------------------------------------------------------


 
(x) A default by the Company of a material term, covenant, warranty or
undertaking of any other agreement to which the Company and Holder are parties,
or the occurrence of an event of default under any such other agreement; or
 
(b) In the event of and immediately upon the occurrence of an Event of Default,
the Note shall become immediately due and payable without any action by the
Holder and the Note shall bear interest until paid at the rate of 15% per annum
or such amount as shall be allowed by law (the “Default Interest Rate”). If an
Event of Default occurs and is continuing, Holder may pursue any available
remedy to collect the payment of all amounts due under the Note or to enforce
the performance of any provision of the Note. No waiver of any default under the
Note shall be construed as a waiver of any subsequent default, and the failure
to exercise any right or remedy thereunder shall not waive the right to exercise
such right or remedy thereafter.
 
(c) The Company covenants that in case the principal of, and accrued interest
on, the Note becomes due and payable by declaration or otherwise, then the
Company will pay in cash to the Holder of this Note, the whole amount that then
shall have become due and payable on this Note for principal or interest, as the
case may be, and in addition thereto, such further amount as shall be sufficient
to cover the costs and expenses of collection, including reasonable fees and
disbursements of the Holder's legal counsel. In case the Company shall fail
forthwith to pay such amount, the Holder may commence an action or proceeding at
law or in equity for the collection of the sums so due and unpaid, and may
prosecute any such action or proceeding to judgment or final decree against
Company or other obligor upon this Note, wherever situated, the monies
adjudicated or decreed to be payable.
 
(d) The Company agrees that it shall give notice to the Holder at its registered
address by facsimile, confirmed by certified mail, of the occurrence of any
Event of Default within ten (10) days after such Event of Default shall have
occurred.
 
6. Waiver of Automatic Stay
 
The Company acknowledges and agrees that should a proceeding under any
bankruptcy or insolvency law be commenced by or against the Company, or if any
of the Collateral (as defined in the Security Agreement) should become the
subject of any bankruptcy or insolvency proceeding, then the Holder should be
entitled to, among other relief to which the Holder may be entitled under the
Note, Subscription Agreement and any other agreement to which the Company and
Holder are parties, (collectively "Loan Documents") and/or applicable law, an
order from the court granting immediate relief from the automatic stay pursuant
to 11 U.S.C. Section 362 to permit the Holder to exercise all of its rights and
remedies pursuant to the Loan Documents and/or applicable law. THE COMPANY
EXPRESSLY WAIVES THE BENEFIT OF THE AUTOMATIC STAY IMPOSED BY 11 U.S.C. SECTION
362. FURTHERMORE, THE COMPANY EXPRESSLY ACKNOWLEDGES AND AGREES THAT NEITHER 11
U.S.C. SECTION 362 NOR ANY OTHER SECTION OF THE BANKRUPTCY CODE OR OTHER STATUTE
OR RULE (INCLUDING, WITHOUT LIMITATION, 11 U.S.C. SECTION 105) SHALL STAY,
INTERDICT, CONDITION, REDUCE OR INHIBIT IN ANY WAY THE ABILITY OF THE HOLDER TO
ENFORCE ANY OF ITS RIGHTS AND REMEDIES UNDER THE LOAN DOCUMENTS AND/OR
APPLICABLE LAW. The Company hereby consents to any motion for relief from stay
which may be filed by the Holder in any bankruptcy or insolvency proceeding
initiated by or against the Company and, further, agrees not to file any
opposition to any motion for relief from stay filed by the Holder. The Company
represents, acknowledges and agrees that this provision is a specific and
material aspect of the loan hereunder, and that the Holder would not agree to
the terms of this Note if this waiver were not a part of this Note. The Company
further represents, acknowledges and agrees that this waiver is knowingly,
intelligently and voluntarily made, that neither the Holder nor any person
acting on behalf of the Holder has made any representations to induce this
waiver, that the Company has been represented (or has had the opportunity to be
represented) in the signing of this Note and in the making of this waiver by
independent legal counsel selected by the Company and that the Company has had
the opportunity to discuss this waiver with counsel. The Company further agrees
that any bankruptcy or insolvency proceeding initiated by the Company will only
be brought in courts within the geographic boundaries of State of New Jersey.
 
7

--------------------------------------------------------------------------------


 
7. Failure to Pay Upon Maturity
 
In the event that the sum due under the Note is not repaid on the Maturity Date,
the Holder will have the option to either have the Note accrue interest at 15%
or such amount as legally allowed until paid, or to convert the entirety of the
debt then outstanding under the Note into the number of Shares derived by
dividing the sum of such debt by the dollar value equal to 80% of the closing
[ask] price of the Common Stock on the last trading day immediately preceding
the Maturity Date as reported on the market upon which the Shares shall then be
trading, provided, however, that the conversion price shall never be less than
Closing Bid Price per share. Any Shares acquired thereby shall carry with them
the piggy back registration rights granted to the Holder hereby.
 
8

--------------------------------------------------------------------------------


 
8. Unconditional Obligation; Fees, Waivers, Other
 
(a) The obligations to make the payments provided for in this Note are absolute
and unconditional and not subject to any defense, set-off, counterclaim,
rescission, recoupment or adjustment whatsoever.
 
(b) If, following the occurrence of an Event of Default, Holder shall seek to
enforce the collection of any amount of principal of and/or interest on this
Note, there shall be immediately due and payable from the Company, in addition
to the then unpaid principal of, and accrued unpaid interest on, this Note, all
costs and expenses incurred by Holder in connection therewith, including,
without limitation, reasonable attorneys' fees and disbursements.
 
(c) No forbearance, indulgence, delay or failure to exercise any right or remedy
with respect to this Note shall operate as a waiver or as an acquiescence in any
default, nor shall any single or partial exercise of any right or remedy
preclude any other or further exercise thereof or the exercise of any other
right or remedy.
 
(d) This Note may not be modified or discharged (other than by payment or
conversion) except by a writing duly executed by the Company and Holder.
 
(e) Holder hereby expressly waives demand and presentment for payment, notice of
nonpayment, notice of dishonor, protest, notice of protest, bringing of suit,
and diligence in taking any action to collect amounts called for hereunder, and
shall be directly and primarily liable for the payment of all sums owing and to
be owing hereon, regardless of and without any notice, diligence, act or
omission with respect to the collection of any amount called for hereunder or in
connection with any right, lien, interest or property at any and all times which
the Company had or is existing as security for any amount called for hereunder.
 
9. Miscellaneous
 
(a)  The headings of the various paragraphs of this Note are for convenience of
reference only and shall in no way modify any of the terms or provisions of this
Note.
 
(b)  This Note has been issued by the Company pursuant to authorization of the
Board of Directors of the Company.
 
All notices required or permitted to be given hereunder shall be in writing and
shall be deemed to have been duly given when personally delivered or sent by
registered or certified mail (return receipt requested, postage prepaid),
facsimile transmission or overnight courier to the address of the intended
recipient as set forth in the preamble to this Note or at such other address as
the intended recipient shall have hereafter given to the other party hereto
pursuant to the provisions of this Note.
 
9

--------------------------------------------------------------------------------


 
(c) The Company may consider and treat the entity in whose name this Note shall
be registered as the absolute owner thereof for all purposes whatsoever (whether
or not this Note shall be overdue) and the Company shall not be affected by any
notice to the contrary. Subject to the limitations herein stated, the registered
owner of this Note shall have the right to transfer this Note by assignment, and
the transferee thereof shall, upon his registration as owner of this Note,
become vested with all the powers and rights of the transferor. Registration of
any new owners shall take place upon presentation of this Note to the Company at
its principal offices, together with a duly authenticated assignment. In case of
transfer by operation of law, the transferee agrees to notify the Company of
such transfer and of his address, and to submit appropriate evidence regarding
the transfer so that this Note may be registered in the name of the transferee.
This Note is transferable only on the books of the Company by the holder hereof,
in person or by attorney, on the surrender hereof, duly endorsed. Communications
sent to any registered owner shall be effective as against all holders or
transferees of the Note not registered at the time of sending the communication.
 
(d) Payments of principal and interest shall be made as specified above to the
registered owner of this Note. No interest shall be due on this Note for such
period of time that may elapse between the maturity of this Note and its
presentation for payment.
 
(e) The Holder shall not, by virtue, hereof, be entitled to any rights of a
shareholder in the Company, whether at law or in equity, and the rights of the
Holder are limited to those expressed in this Note.
 
(f) Upon receipt by the Company of evidence reasonably satisfactory to it of the
loss, theft, destruction or mutilation of this Note, and (in the case of loss,
theft or destruction) of reasonably satisfactory indemnification, and upon
surrender and cancellation of this Note, if mutilated, the Company shall execute
and deliver a new Note of like tenor and date.
 
(g) This Note shall be construed and enforced in accordance with the laws of the
State of New York, without giving effect to the conflicts of law principles
thereof or the actual domiciles of the parties. The Company and the Holder
hereby consent to the jurisdiction of the Courts of the State of New York and
the United States District Courts situated therein in connection with any action
concerning the provisions of this Note instituted by the Holder against the
Company.
 
FURTHER, THE COMPANY HEREBY WAIVES TRIAL BY JURY IN ANY ACTION TO ENFORCE THIS
NOTE AND IN CONNECTION WITH ANY DEFENSE, COUNTERCLAIM OR CROSSCLAIM ASSERTED IN
ANY SUCH ACTION.
 
10

--------------------------------------------------------------------------------


 
(h) No recourse shall be had for the payment of the principal or interest of
this Note against any incorporator or any past, present or future stockholder
officer, director, agent or attorney of the Company, or of any successor
corporation, either directly or through the Company or any successor
corporation, otherwise, all such liability of the incorporators, stockholders,
officers, directors, attorneys and agents being waived, released and surrendered
by the Holder hereof by the acceptance of this Note.
 
(i) This Note shall bind the Company and its successors and assigns.
 
[THIS SPACE INTENTIONALLY LEFT BLANK]
 
11

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Note as
of the day and year first above written.
 

        ADVAXIS, INC.  
   
   
  By:    

--------------------------------------------------------------------------------

Name:
 
Title:

 
12

--------------------------------------------------------------------------------

